DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-10 and 21-27 in the reply filed on 11/22/2021 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 9, 10, 21-24, 26, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seward et al. (US Patent No. US 7,156,812 B2, Jan. 2, 2007) (hereinafter “Seward”).
	Regarding claim 1: Seward discloses a unitary probe for performing an intravascular medical procedure, the unitary probe comprising: a catheter and a needle guide (catheter 20 with catheter body 22 and access port 40), the catheter having a proximal end and a distal end (proximal end 24 and distal end 26), the distal end comprising an ultrasonic probe (ultrasonic transducer 30), the needle guide comprising a lumen extending therethrough (access port 40, 
	Regarding claim 2: Seward discloses the unitary probe of Claim 1, wherein the visualization area radiates outwardly from a side of the unitary probe (column 6, line 65 - column 7, line 2; figures 4A and 4B).
	Regarding claim 3: Seward discloses the unitary probe of Claim 1, wherein the needle guide is configured for the needle to maintain an in-plane relationship with the visualization area of the ultrasonic probe as the needle is directed by the needle guide (figures 4A and 4B).
	Regarding claim 4: Seward discloses the unitary probe of Claim 1, wherein the needle guide has a distal potion configured to bend away from the catheter (figure 1 - the portion of access port 40, indicated with a dotted line, shown between ultrasonic transducer 30 and distal end 26 is curved in a direction away from the body of the catheter).
	Regarding claim 6: Seward discloses the unitary probe of Claim 1, wherein the distal opening is configured to deflect the distal end of the needle away from the catheter (figure 1 - the portion of access port 40, indicated with a dotted line, shown between ultrasonic transducer 30 and distal end 26 is curved in a direction away from the body of the catheter).
	Regarding claim 9: Seward discloses the unitary probe of Claim 1, wherein the unitary probe is an intravascular an intravascular ultrasound ("IVUS") probe (claim 4).
	Regarding claim 10: Seward discloses the unitary probe of Claim 1, wherein the ultrasonic array is an intravascular ultrasound ("IVUS") array (claim 4).
	Regarding claim 21: Seward discloses a unitary probe for performing an intravascular medical procedure, the unitary probe comprising: a catheter and a guide (catheter 20 with catheter body 22 and access port 40), the catheter having a proximal end and a distal end (proximal end 24 and distal end 26), the distal end comprising an ultrasonic probe (ultrasonic transducer 30), the guide comprising a lumen extending therethrough (access port 40, figure 1; 
	Regarding claim 22: Seward discloses the unitary probe of Claim 21, wherein the visualization path radiates outwardly from a side of the unitary probe (column 6, line 65 - column 7, line 2; figures 4A and 4B).
	Regarding claim 23: Seward discloses the unitary probe of Claim 21, wherein the guide is configured for the wire to maintain an in-plane relationship with the visualization path of the ultrasonic probe as the wire is directed by the guide (figures 4A and 4B).
	Regarding claim 24: Seward discloses the unitary probe of Claim 21, wherein the guide has a distal potion configured to bend away from the catheter (figure 1 - the portion of access port 40, indicated with a dotted line, shown between ultrasonic transducer 30 and distal end 26 is curved in a direction away from the body of the catheter).
Regarding claim 26: Seward discloses the unitary probe of Claim 21, wherein the unitary probe is an intravascular an intravascular ultrasound ("IVUS") probe (claim 4).
	Regarding claim 27: Seward discloses the unitary probe of Claim 21, wherein the ultrasonic array is an intravascular ultrasound ("IVUS") array (claim 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seward.
Regarding claim 5: Seward teaches the unitary probe of Claim 1, where suggested applications of the disclosed unitary probe include ultrasound directed biopsy, where catheter 20 could be used to guide a biopsy needle (column 11, lines 1-5; column 11, lines 20-22). Seward further teaches that a variety of different working tools and devices can be guided and where these tools are configured to bend away from the catheter, based on the structure of the access port 40, into the field of view of the ultrasonic transducer field of view (figure 1 - the portion of access port 40, indicated with a dotted line, shown between ultrasonic transducer 30 and distal end 26 is curved in a direction away from the body of the catheter; figures 4A and 4B). 

However, it would have been prima facie obvious for one having ordinary skill prior to the effective filing date of the claimed invention to include the needle which is suggested by Seward for performing biopsy procedures, where the needle is expect to behave as any other disclosed working tool by bending away from the catheter (see above), in order to perform the biopsy applications as suggested by Seward.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seward in view of Chang (US PG Pub. No. US 2006/0106338 A1, May 18, 2006) (hereinafter “Chang”).
	Regarding claim 7: Seward teaches the unitary probe of Claim 1, but does not teach wherein the needle guide has a cross- sectional shapes so that the needle is inhibited from rotation within the needle guide.
	Chang, in the same problem solving area of needle guiding catheters, teaches a unitary probe comprising a catheter (injection catheter 102) and a needle guide (exit port 112 and corresponding channel as shown in figure 1) wherein the needle guide has a cross- sectional shape so that the needle is inhibited from rotation within the needle guide ([0019] - a portion of the injector may have a cross-sectional shape (e.g., triangular) that mates with a channel in the injection catheter to prevent rotation). Chang further teaches that this feature serves to prevent undesirable motion between the needle (injector) and the injection catheter ([0019]).
	It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the needle guide of Seward to have a cross-sectional shape as taught by Chang in order to prevent undesirable movement/rotation of the needle within the needle guide in view of the further teachings of Chang. 
Claims 8 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seward in view of Akifumi (US PG Pub. No. US 2012/0165680 A1, Jun. 28, 2012) (herein Akifumi).

Akifumi, in the same problem solving area of ultrasound imaging catheters, teaches a catheter having a sheath, where the catheter is disposed within the sheath (reinforcement tube 4, [0036]). Akifumi further teaches that the sheath provides reinforcement/stability to the catheter ([0036]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the unitary probe of Seward to include a sheath and the catheter is disposed within the sheath (where, since the needle guide is within the catheter, both the catheter and needle guide would necessarily be disposed within the sheath) as taught by Akifumi in order to provide additional reinforcement to the unitary probe when necessary in view of the further teachings of Akifumi.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sparks et al. (US Patent No. US 7,004,173 B2, Feb. 28, 2006) – teaches a catheter with an ultrasound transducer and a needle guide.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484. The examiner can normally be reached 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793